Name: Commission Regulation (EEC) No 3608/84 of 19 December 1984 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/36 Official Journal of the European Communities 21 . 12. 84 COMMISSION REGULATION (EEC) No 3608/84 of 19 December 1984 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in the Philippines the Philippines before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 86, specified in the Annex hereto and originating in the Philippines, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, the Philippines was notified on 13 December 1984 of a request for consultations ; Whereas, pending a mutually satisfactory solution, the Commission has requested the Philippines for a provi ­ sional period of three months from the date of notifi ­ cation of the request for consultations to limit exports to the United Kingdom of products of category 86 to 90 000 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from the Philippines to the United Kingdom between 13 December 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the provisional quantitative limit set out therein until 12 March 1985. Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date. 2. Imports of such products shipped from the Philippines to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from the Philippines to the United Kingdom on or after 13 December 1984 and released for free circulation, shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from the Philippines before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p. 106. (2) OJ No L 380, 31 . 12. 1983, p. 1 . It shall apply until 12 March 1985. 21 . 12. 84 Official Journal of the European Communities No L 333/37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountry Member State Units Quantitative limits from 13 December 1984 to 12 March 1985 86 61.09 A B C E 61.09-20, 30, 40, 80 Corsets, corsets-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts, suspender- ­ belts, braces, suspenders, garters and . the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic Philippines UK 1 000 pieces 90